Citation Nr: 0307964	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  99-13 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
shoulder injuries with osteoarthritis, left acromioclavicular 
and glenohumeral joints, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for disability of the 
left knee, currently rated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from March 1959 to March 1963 
and from January 1967 to March 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board in January 2001 and was remanded for additional 
development.  The case has been returned to the Board and is 
ready for further review.  


FINDINGS OF FACT

1.  The veteran's left shoulder disability is manifested by 
complaints of pain and fatigue on use; the veteran had left 
shoulder abduction of 90 degrees or more, and forward flexion 
in excess of 100 degrees.

2.  The veteran's left knee disability is manifested by 
complaints of pain, weakness, and fatigability; the left knee 
has essentially full range of motion with no recurrent 
subluxation or lateral instability.

3.  The veteran's service-connected disabilities are not of 
such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 20 percent for residuals of left shoulder injuries with 
osteoarthritis, left acromioclavicular and glenohumeral 
joints, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5003-5010, 5201, 5202 (2002).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for disability of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003-5010, 5257, 5260, 
and 5261 (2002).

3.  The criteria for a total disability rating based on 
individual unemployability due to service connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to 
increased rating and TDIU claims, informed him of the reasons 
for which it had denied his claims, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  Further, the Board notes that the 
claims file contains relevant service and VA medical records.  
Additional service medical records and the veteran's 
vocational rehabilitation file were received in January 2003, 
and VA examinations dated in May 1998 and May 2002 have 
assessed the severity of the veteran's service-connected 
disabilities on appeal.  In an April 2001 letter the veteran 
was notified of the evidence he could submit and the evidence 
that VA would obtain.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

A.  Left Shoulder

In June 1998 the RO granted the veteran service connection 
for his left shoulder disability (characterized as residuals 
of left shoulder injuries with osteoarthritis of the left 
acromioclavicular and glenohumeral joint) and assigned a 20 
percent disability rating, effective January 1998.  The 20 
percent rating has remained unchanged since the June 1998 
decision.  The veteran is right handed.

The Board notes that the claims file contains X-ray evidence 
of left shoulder arthritis.  The provisions of Diagnostic 
Code 5010 (arthritis due to trauma) provide for evaluation 
based on limitation of motion of the arm under 38 C.F.R. § 
4.71(a), Diagnostic Code 5201.  Under Diagnostic Code 5201, a 
30 percent rating is assignable for the veteran's left 
shoulder disability if the evidence shows that there is 
limitation of motion of the left arm to a point 25 degrees 
from the side.

VA and private medical records contain diagnoses of left 
shoulder rotator cuff tendonitis and adhesive capsulitis; X-
rays have revealed degenerative changes of the left shoulder.  
The veteran has not undergone surgical repair of the left 
shoulder but surgical options for left shoulder rotator cuff 
problems have been discussed.

The Board finds that there is no evidence that the veteran 
has limitation of motion of the left arm that warrants a 30 
percent evaluation under Diagnostic Code 5201, which requires 
limitation of motion of the left arm to a point 25 degrees 
from the side.  As demonstrated on the May 1998 and May 2002 
VA examinations, the veteran had left shoulder abduction of 
90 degrees or greater and had left shoulder flexion 
(elevation) in excess of 100 degrees.

In order to receive a disability rating in excess of 20 
percent under other diagnostic codes, the evidence would have 
to show fibrous union of the humerus under Diagnostic Code 
5202, or ankylosis of the scapulohumeral articulation under 
Diagnostic Code 5200.  However, the medical evidence, 
including the May 1998 X-rays, does not show that these 
criteria have been met.

The Board acknowledges and finds credible the veteran's 
November 2000 Board hearing testimony and assertions made in 
his statement and at examinations regarding left shoulder 
pain and weakness. Therefore, additional functional loss due 
to pain, fatigue, weakened movement and incoordination, 
including during flare-ups must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
There is no medical evidence, however, to show that any other 
symptom, such as flare-ups of pain, weakness, or 
incoordination results in any additional limitation of motion 
of the left shoulder or any other additional functional 
limitation so as to support a rating in excess of 20 percent 
under the rating schedule.  In this regard, the Board notes 
that the May 2002 VA examiner indicated that the veteran's 
left shoulder disability was moderately disabling, and the 
current rating of 20 percent appropriately reflects the VA 
examiner's assessment.

As such, the preponderance of the evidence is against a 
rating in excess of 20 percent for a left shoulder 
disability.

B.  Left Knee

The veteran was granted service connection for his left knee 
disability by rating decision in June 1998; a 10 percent 
disability rating was assigned, effective January 1998.

Diagnostic Code 5010 provides that arthritis due to trauma 
will be rated as degenerative arthritis, and Diagnostic 
Code 5003 provides that degenerative arthritis, established 
by X-ray findings, shall be rated on limitation of motion of 
the affected joint under the applicable diagnostic code or 
codes.

The Board observes that standard motion of a knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  Diagnostic Code 5260 provides that limitation of 
flexion of a leg to 45 degrees warrants a 10 percent 
evaluation, and limitation of flexion of a leg to 30 degrees 
is rated 20 percent.  Diagnostic Code 5261 provides that 
limitation of extension of a leg to 10 degrees warrants a 10 
percent evaluation, and limitation of extension of a leg to 
15 degrees is rated 20 percent.

Diagnostic Code 5257 provides other impairment of either 
knee, recurrent subluxation or lateral instability, warrants 
a 10 percent evaluation if slight.  A 20 percent evaluation 
is for application for moderate impairment, and a 30 percent 
evaluation is warranted for severe impairment.

VA and private medical records reflect diagnoses of left knee 
osteoarthritis.  The veteran has complained of frequent left 
knee swelling.

The Board here notes that the veteran's left knee disability 
(essentially arthritis) has
been rated under Diagnostic Code 5257.  As the veteran's left 
knee, however, has not been shown objectively to be unstable, 
and there is no medical evidence of subluxation, the Board 
finds that not only is a compensable evaluation not warranted 
under Diagnostic Code 5257, it is more appropriate for the 
veteran's left knee to be rated under Diagnostic Codes 5003-
5010.  As such, there is no basis for separate ratings for 
arthritis and recurrent subluxation or lateral instability 
under Diagnostic Code 5257.  See VAOPGCPREC 9-98 (August 14, 
1998) and VAOPGCPREC 23-97 (July 1, 1997).

Looking to the report of most recent VA examination in May 
2002, it appears that the left knee had extension to 0 
degrees and flexion to 135 degrees.  The veteran's left knee 
had 0 degrees extension and 110 degrees flexion (with pain) 
upon emanation in May 1998.  The Board notes that these 
findings do not meet the criteria for even the current 10 
percent ratings under Diagnostic Codes 5260 and 5261.

Under Diagnostic Code 5258, evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint warrants the assignment of a 20 
percent disability rating.  The Board observes that at the 
May 2002 VA examination the veteran indicate that he had no 
cartilage in his knee.  The Board further notes, however, 
that evidence of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the left knee 
has not been demonstrated so as to warrant the assignment of 
a 20 percent disability rating under Diagnostic Code 5258.

The Board finds that a 10 percent rating, but no more, is 
warranted for painful motion of the left knee and pain upon 
prolonged use, under 38 C.F.R. § 4.59.  The current 10 
percent evaluation adequately and appropriately compensates 
the veteran for the functional loss of the left knee, which 
is attributable to pain on prolonged use.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, DeLuca.  There is no objective evidence 
to show that pain, flare-ups of pain, weakness, 
incoordination, fatigue, or any other symptom results in 
additional limitation of function or additional limitation of 
motion to a degree that would support a rating in excess of 
10 percent under the applicable rating criteria.  For 
example, the medical evidence does not suggest that pain or 
other symptomatology results in further limitation of motion 
of the knee that approaches limitation of flexion of the left 
leg to less than 45 degrees or limitation of extension of the 
left leg to more than 10 degrees.  The Board, therefore, 
concludes that an evaluation in excess of 10 percent for the 
veteran's left knee disability under 38 C.F.R. §§ 4.40, 4.45 
is not warranted.

In short, the preponderance of the evidence is against a 
rating in excess of 10 percent for a left knee disability.

C.  Conclusion To Increased Rating Claims

As the preponderance of the evidence is against the veteran's 
increased rating claims, the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected left shoulder and left knee disabilities, alone, 
have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.

II.  Entitlement To A TDIU

The law provides that a TDIU may be assigned when the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided, that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16(a).

The record discloses that service connection is in effect for 
a left shoulder disability, rated as 20 percent disabling; a 
left knee disability, rated as 10 percent disabling; and a 
left ankle disability, rated as 10 percent disabling.  The 
veteran is also service-connected for two disabilities 
(various scars and a left wrist) rated as noncompensable.  
The combined disability rating is 40 percent.  Therefore, the 
veteran's disability evaluation does not meet the criteria of 
§ 4.16(a).

Nevertheless, veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  In this case, the RO denied consideration of the 
veteran's TDIU claim on an extraschedular basis on the 
grounds that there were no unusual or exceptional factors or 
circumstances associated with the veteran's disablement.

Upon review of the claims file, the Board finds that the 
evidentiary record does not permit a conclusion that there 
were any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that there 
has been no indication or assertion that the VA's schedule 
for rating disabilities is insufficient or inadequate to 
assign ratings for the veteran's service-connected 
disabilities.  Further, no competent medical professional has 
indicated that the veteran is unemployable due to this 
service-connected disabilities.  The record also reflects 
that the veteran has been assessed with significant 
nonservice-connected disabilities.  Accordingly, the veteran 
is not entitled to a total disability rating based on 
individual unemployability.


ORDER

An increased rating for residuals of left shoulder injuries 
with osteoarthritis, left acromioclavicular and glenohumeral 
joints, is denied.

An increased rating for disability of the left knee is 
denied.

A total disability evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities 
is denied.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

